 


115 HRES 1019 EH: Raising a question of the privileges of the House pursuant to article I, section 7, of the United States Constitution.
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 1019 
In the House of Representatives, U. S.,

July 24, 2018
 
RESOLUTION 
Raising a question of the privileges of the House pursuant to article I, section 7, of the United States Constitution. 
 
 
That the conference report accompanying H.R. 5515, to authorize appropriations for fiscal year 2019 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes, in the opinion of this House, contravenes the first clause of the seventh section of the first article of the Constitution of the United States and is an infringement of the privileges of this House and that such bill be respectfully recommitted to the committee of conference.  Karen L. Haas,Clerk. 